Title: To John Adams from “Boston”, 7 April 1781
From: Boston
To: Adams, John



Dr Sir
Amsterdam 7 Apl. 1780 i.e., 1781

Persuaded as I am that the mentioning the Observations I have lately heard made by many respectable men of this place, will be taken in a proper light, I should think it Treason to our States, to Conceal the most trifling Circumstance that the Communicating of to you, could either benefit or prejudice. As besides things that are Matter of Opinion, will never reflect on your private Character, whom all that are acquainted with it as well as I am will and must ever hold in the highest respect.
The remarks I allude to, which is repeatedly made and lately in my presence where a Member of this Regency happen’d to be—Was that your appearance, as a publick Character here, from States, which already Commands the Admiration as well as Attention of Europe; Was not Sufficiently Splendid or respectable, for to Support with proper dignity the Character of an Ambassador so as to gain that respect and Credit, which we want, from this Capital; and whose Confidence in the present Moment is of essential Service to the Support of our Credit. Some supposed the Allowance of our States was not Sufficient to enable you to sustain the Character of an Ambassador or Envoy, with proper dignity, and that your own fortune added thereto could not Supply the defficiency, whilst others said our Enemies, were base enough to assure our States could not Support you properly, and that out of the Small Allowance they made you, you Wished to save as much of it as you Could. Which Accounted, for the mean lodgings You had put up with, which where no ways suited to receive or entertain (as must be done in your Situation) those Members of the Regency as well as other respectable Characters here, whose friendly Support in many instances we stand so much need of.
Though I am well persuaded the best Motives sways your Actions, and that you wou’d even Sacrifice fortune and every thing that’s dear to you to that first of all Considerations the good of our dear, ever dear Country—and that there surmise in every particular is ill founded, I cannot but wish as does every American, that those reasons, which have determined you to keep in so retired a State may soon cease, and that we may close the Mouth of Slander by seeing you have a decent House for your Residence, Carriage and that requisite State as Dr. Fr. which though of more Expence to the States of A. yet will be of Infinite advantage to Collect and connect the friends of our Cause and make them be more known, which will be great Service In many Instances I know of. I have gone farther than mentioning the remarks I have heard, since I have added my own wishes, but I submit both to your Consideration as I am persuaded, you are Nevertheless assured of that respect and Affection borne you by him, whom you know without his Subscribing any otherways than

Boston

